 347309 NLRB No. 45EUROPLAST, LTD.1The General Counsel has excepted to some of the judge's credi-bility findings. The Board's established policy is not to overrule an
administrative law judge's credibility resolutions unless the clear
preponderance of all the relevant evidence convinces us that they are
incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd.188 F.2d 362 (3d Cir. 1951). We have carefully examined the record
and find no basis for reversing the findings.2The administrative law judge found that the Respondent actedsolely for lawful reasons. Although the judge did not cite WrightLine, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981),cert. denied 455 U.S. 989 (1982), those findings satisfy the require-
ment that a successful defense to a prima facie case consists of
showing that the Respondent would have taken the same action even
in the absence of protected conduct.Europlast, Ltd. and Lucile Gauger and SigridLaing. Cases 30±CA±10942 and 30±CA±10942±2October 27, 1992DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
OVIATTOn June 30, 1992, Administrative Law Judge Wil-liam F. Jacobs issued the attached decision. The Gen-
eral Counsel filed exceptions and a supporting brief,
and the Respondent filed a brief in support of the
judge's decision.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions2and to adopt the recommended Order.ORDERThe recommended Order of the administrative lawjudge is adopted and the complaint is dismissed.Melvin L. Ford, Esq., for the General Counsel.John C. Patzke and Albert H. Petajan, Esqs. (Brigden &Petajan), of Milwaukee, Wisconsin, for the Respondent.Guy-Robert Detlefsen, Jr., Esq., of Wisconsin Rapids, Wis-consin, for the Charging Parties.DECISIONSTATEMENTOFTHE
CASEWILLIAMF. JACOBS, Administrative Law Judge. This casewas tried at Portage, Wisconsin, on April 22±24 and July 9±
11, 1991. Lucile Gauger, an individual, filed the original
charge in Case 30±CA±10942 on May 21, 1990, and amend-
ed it on June 14, 1990. Sigrid Laing, an individual, filed the
original charge in Case 30±CA±10942±2 on May 29, 1990,
and amended it on June 14 and 26, 1990. An order consoli-
dating cases, consolidated complaint, and notice of hearing
issued on August 14, 1990, alleging that Europlast, Ltd. (Re-
spondent or Company) violated Section 8(a)(1) and (3) by
issuing written warnings to Gauger and Laing, failing to re-call them after layoff, in order of seniority, refusing to recallGauger or discharging her following her hospitalization, re-
quiring Laing to perform jobs requiring prolonged standing
despite knowledge of a medical condition precluding this ac-
tivity, and constructively discharging Laing by offering to re-
call her to work under conditions requiring her to stand for
excessive periods all because Gauger and Laing had engaged
in union or protected concerted activities. Respondent denies
the commission of any unfair labor practices.All parties were represented at the hearing and were af-forded full opportunity to be heard and to present evidence
and argument. Briefs were duly filed. On the entire record,
my observation of the demeanor of the witnesses, and after
giving due consideration to the briefs, I make the followingFINDINGSOF
FACTI. JURISDICTIONThe complaint alleges, the answer admits, and I find thatRespondent is, and has been at all times material herein, an
employer engaged in commerce within the meaning of Sec-
tion 2(6) and (7) of the Act.II. THELABORORGANIZATIONINVOLVED
Plastic Workers Local Union, Local Number 18, AFL±CIO (Union) is now, and has been, at all times material, a
labor organization within the meaning of Section 2(5) of the
Act.III. THEUNFAIRLABORPRACTICESPLANTOPERATIONS
Respondent, a corporation with an office and place ofbusiness in Endeavor, Wisconsin, is engaged in the manufac-
ture of plastic moldings. Harald Zacharias is president of the
corporation and his wife, Olga, is personnel manager. They
have held these positions since the corporation was founded
in 1985.The corporation began as a very small business but stead-ily grew in size to a complement of about 20 employees by
1988. In June of that year, however, Oak Industries, Re-
spondent's most important customer, responsible for 60 per-
cent of its business, suddenly broke off the relationship. The
remaining business was insufficient to cover overhead ex-
penses and Respondent almost had to close its doors. It was
strongly suspected that the loss of the Oak Industries account
was the direct result of disloyalty among certain members of
Respondent's management. There was also evidence of sabo-
tage or planned sabotage of Respondent's product. These
events resulted in certain changes in management personnel
as well as the retention among some of the remaining mem-
bers of management of a suspicious attitude toward the rank-
and-file employees.Back in 1986, Respondent had bid on a contract with Con-solidated Papers to produce plastic rotors for the tops of
Kraft cheese containers. Included in the quotation were
wages to be paid to the machine operators. The inclusion of
these proved prohibitive and Respondent was not awarded
the contract.In July 1988, Respondent made a second attempt to secureConsolidated Papers as a customer and was successful. At
this time, Respondent was in serious financial difficulty. Its
machines were down due to the loss of business because of 348DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1Incomplete or not fully molded parts.2Hereinafter all dates are in 1989 unless otherwise noted.3Hereinafter, Olga.4Henceforth, all dates are in 1990 unless noted otherwise.the Oak Industries fiasco. Respondent's bid was based onfeedback from Consolidated which included a price range
that Respondent should try to attain in order to get the job.
To meet the suggested price range, Respondent had to figure
the job without the inclusion of wages for the machine oper-
ators whom the president of the Company felt it could do
without. It was hoped, at the time, that equipment could be
added which would eliminate the need to employ machine
operators.Respondent realized when making the bid that if it had toemploy machine operators on the Consolidated Papers job, it
would not be a profit-making job. It would, however, help
to pay the overhead because it was better to have the ma-
chines running to help pay the overhead than to not have
them running at all.Respondent began production on the Kraft rotors, an 8-ounce size and a 3-ounce size, in November 1988. Although
it was not initially anticipated that molding machine opera-
tors would be used on the job, Respondent had not yet ob-
tained the new equipment being considered, so it was nec-
essary to employ these employees. According to the credited
testimony of Harald Zacharias, the configuration of the mold
was such that besides producing the products, the machine
was also producing waste materials called runners which
were not to be shipped to the customer but rather reground
along with new material, then reused in production.The primary duties of the machine operators who workedon the injection mold machine on the Kraft rotors was to
separate the runners from the products, and to inspect every
rotor that was coming by to make sure that each was perfect
with no short shots1or damaged products. The use of themachine operators on the Consolidated Kraft rotors did not,
however, work out to Respondent's satisfaction. There were
continuing complaints from the customer about the quality
level of the product shipped to it by Respondent. It found
short shots, bad parts, runners, and parts of runners in the
boxes of products shipped to them. These were not discov-
ered on receipt but in the sorting part of their high-speed as-
sembly equipment where they were jammed in, resulting in
a number of breakdowns. The customer's equipment is
geared to run at 300 pieces per minute, and a breakdown is
a serious matter.By early 1989,2Respondent was running five injectionmold machines with machine operators manning them, doing
the job immediately described above, albeit not satisfactorily.
To solve the problem caused by the failure of the machine
operators to intercept runners and faulty pieces, Respondent,
in May, began to solicit quotations from various companies
to supply it with equipment to automate its production. That
month it received a quotation for a conveyor and separator
to do the job of the machine operators. However, the equip-
ment proved too expensive. The search continued into June,
but again, what was available was not worth the investment.In July, Respondent employed, on the average, 10 directemployees who were classified as either machine operators
or material handlers. None of these employees, however, was
able to do a complete mold setup. Only Pat Pejskar, the
molding department manager, and the shift supervisors were
capable of doing this job. Pejskar, who had experience inother plastics plants, found this unusual and was dissatisfiedwith this situation. For some time he had planned to give
some of the material handlers experience in this line of work
and, when he became molding department manager, he told
them so. In late August or early September, Pejskar and Olga
Zacharias3drew up a schedule under which material handlerswould receive training and gain experience as mold setup
men. As they gained experience, they would receive addi-
tional compensation. However, because of various other du-
ties assigned to them, the material handlers were not spend-
ing a whole lot of time with the supervisors learning mold
changes, and the schedule was not being adhered to. Pejskar,
with input from his supervisors, then decided to develop an
employee who would just run the floor, do all kinds of floor
dutiesÐmaking and stacking boxes, dumping grinders, label-
ing, weighing and keeping the floor clean. This would give
the material handlers, who had been performing these tasks,
more time to spend with the supervisors learning mold
changes.This was the situation at the Company in October whenthe Union made its appearance on the scene. Respondent had
already determined to automate in order to eliminate the ma-
chine operators' jobs and was giving consideration to creat-
ing floor persons' positions to free the material handlers to
learn the mold setup job.Until automation could be effectuated, however, the ma-chine operators and material handlers continued, in the fall,
to perform their duties as before. Three operators would usu-
ally be running the machines while one would be performing
floor duties. If all four operators were on the machines, the
material handler or the maintenance man would perform the
floor duties. Lifting boxes was one of the floor duties. The
lifting of smaller boxes of 3-ounce rotors and drawers of ma-
terial was easy and the machine operators, all women, were
quite able to do this. The lifting of larger and heavier boxes
was done by the menÐa material handler, supervisor or any-
one who was around to help the operators. Meanwhile, Re-
spondent continued to receive quotations for conveyors with
separators from various suppliers, some to use in the produc-
tion of Kraft rotors.Toward the end of 1989, Respondent lost several contractsfor the production of parts which were full-time operator
jobs. One was a suction cover for Whirlpool which required
a secondary operation where an operator had to manually re-
move a part from the press and throw it out. A second one
was a faucet handle for Kohler which also required an opera-
tor to perform a secondary operation. The loss of these con-
tracts resulted in a loss of work for the machine operators.
This, in turn, resulted in a layoff on or about December 15.Recall of employees began gradually as of January 2,1990.4Machine operators, quality control employees, mate-rial handlers, and other employees were called back to work,
a few at a time. By this time, some automation had takenplace but not yet enough to eliminate the machine operators'
positions. Similarly, the plan to relieve the material handlers
of the floor duties to enable them to do setup work and mold
changing had not yet been accomplished although the situa-
tion had been relieved somewhat by partial automation. 349EUROPLAST, LTD.Pejskar, whose ideas these were, was disappointed in the lackof progress in both areas.Pejskar determined to put his plan into operation. He wasgoing to create a new job title called ``floor person'' who
would do all of the floor duties performed by the material
handlers and the machine operators, when they were not
doing machine operators' duties. The new position was to
have more responsibilities than the machine operators but
less than the material handlers who would then be doing
setup work. The floor person would consequently be paid
more than the machine operators but less than the material
handlers. The president of the Company offered Pejskar his
full support.The orders that Respondent was obtaining in January 1990were mostly automatic work, work that did not require ma-
chine operators, machines running unattended. Respondent
therefore decided to fill the floor persons' positions with ma-
chine operators and not replace the machine operators' posi-
tions as they became vacant. It was planned to reduce the
number of machine operators, one per shift, by attrition
through promotion.In January, Respondent continued its automation program.It bought a new, more modern, injection molding machine
which was more fully automatic. It produced parts more rap-
idly and of better quality. It purchased an add-on separator,
for the Kraft operation, which was attached to a conveyor al-
ready in operation. It was hoped that once this became oper-
ational, there would be no further need for machine operators
to sit at the machines. The savings in labor costs were ex-
pected to be considerable.Also in January, at a staff meeting, Pejskar placed beforethe members of management his plan to create the position
of floor person. He was hoping to get a good reaction and
it was generally favorable. There was some question of the
cost factor, however, so he later approached Olga, to discuss
both the wages and responsibilities connected with the new
position. Pejskar hoped to pay the floor persons 50 cents per
hour more than the wages then paid to the machine opera-
tors. Because those wages would be less than those received
by any employee except the machine operators, it was as-
sumed only machine operators would apply for the job. Olga
and Pejskar decided that the floor person's position was to
be filled on the basis of plantwide seniority. Any individual
who felt she could handle the job would be given the job
if she were most senior.On February 5, Respondent posted the following notice:Notice of Available PositionPosition: Floor personÐ1st 2nd and 3rd shiftMajor Responsibilities:Packaging-labeling-inspecting-sortingWeighing boxes
Dumping grinders
Giving breaksMaking boxes
CleaningRequirements:
Ability to lift 50 pounds on a regular basisBasic arithmetic skillsIf you are interested please sign your name below by02/08/90 3:00 p.m.Eight machine operators signed the notice, thus applyingfor the position. Beginning about February 9, each of those
who signed was called in for an interview by Olga and
Pejskar, in accordance with her seniority.After the interview with Gauger, discussed in detail, infra,they next spoke with Donna Hinze, Anna Jones, Cindy
Stahmer, Edith Demerath, Victie Powers, and Jodi Martinez
in that order. Pejskar explained to each of them, the duties
they would be performing, including the lifting requirement.
Following each interview, each employee was given a sheet
of paper containing the terms of an agreement whereby they
accepted or rejected the position being offered.You are being offered the position of floor person. Thisposition became open on February 05, 1990, was post-
ed for 3 days ending at 3 p.m. on February 08, 1990.
You are the most senior employee to have applied, a
copy of the posting list is attached to this offer. The
posting list describes the duties required of you.By your acceptance of this offer you are representingto us that you are capable of performing all of the du-
ties listed. Specifically you are stating that you can do
the following:Packaging-labeling-inspecting-sortingWeighing boxes
Dumping grindersGiving breaks
Making boxes
Cleaning
Lift objects weighing 50 pounds on a regular basis
Have a working knowledge of basic arithmetic skillsIf you are unable to perform this job satisfactorily be-cause you do not have the skills or requirements listed
above, Europlast, Ltd. cannot guarantee you an alter-
native position in the Corporation.I have read the above,
I accept the position llllI reject the position llllI understand that I am leaving the position of ma-chine operator and that that position is being elimi-
nated.After Gauger rejected the position, Donna Hinze acceptedit. Since Hinze had the most seniority after Gauger, she was
given her choice of shifts and chose the first shift. She was
still employed as a floor person at the time of the hearing.Anna Jones was the next employee interviewed. She, likeGauger, rejected the position.Cindy Stahmer was interviewed next and since Respond-ent, at the time, intended to employ just one floor person on
each shift, she was given the choice of working on the sec-
ond or third shifts. She chose the third shift.Sharon Johnson had signed the notice but later scratchedher name off because she was not sure she could lift 50
pounds. Subsequently, she asked to have it reinstated. She
was interviewed next. There was no longer a choice in shifts
so she accepted the second shift, the only one still available. 350DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5An exception is the rehiring of Ingred Butler in May 1991. Therecord is unclear as to the position into which Butler was rehired.Although Hinze had accepted the floor person's position,she was scheduled shortly to undergo surgery and hos-
pitalization for about 6 weeks. Consequently, Pejskar re-
quested employee, Edith Demerath, to take Hinze's place on
a temporary basis. She did so and eventually was made a
permanent floor person. Cindy Stahmer also replaced Hinze
on the first shift for a time.By late February and early March, it became clear that thenewly installed equipment was successfully operational and
the need for dedicated machine operators had disappeared for
certain products, the Kraft rotors in particular. Management
felt that it could safely do away with two more machine op-
erators from each shift and work with just one machine oper-
ator and one floor person per shift. Some jobs still needed
a machine operator but most did not. Those that did need a
secondary operation, after the mold machine released the
part, would require the machine operator, perhaps, to close
or clip the product, but not ordinarily to inspect parts for de-
fects. The secondary operation was usually done at a separate
table, 5 or 10 feet from the press, with a special tool.In mid-March and again in late March, Respondent placedadditional orders to further automate production. The new
purchases were expected to further decrease the number of
floor duties performed by material handlers and operators.
The new machinery would also totally automate the Kraft
production making the employment of machine operators vir-
tually superfluous.Respondent, toward the end of March, still employed fiveor six machine operators including Gauger who at this time
was on sick leave. It was estimated that elimination of these
jobs would save the Company approximately $100,000 per
year. Based on this consideration it was decided to totally
eliminate the position of machine operator. This was done
March 30, when seven operators' jobs were eliminated, two
on each shift, and the operators, themselves, permanently laid
off. Only one of the seven machine operators was rehired
and that was not until a year later when Anna Jones was re-
hired as a floor person.Since the March 30 layoff, Respondent has produced parts,though not Kraft parts, which require someone to do tradi-
tional machine operator's work. This work has usually been
done by a floor person. Although the amount of operator's
work available has fluctuated, depending on how orders
came in, the floor person has averaged 5 or 6 days per
month doing it. Sometimes the material handler or supervisor
would then help with the floor duties if the floor person was
busy with machine operator type work. On one occasion,
temporary employees were hired to do some machine opera-
tor type work but were terminated after May 31. No regular
employees have been hired or rehired5since the March 30layoff, either as machine operators or in any other category,
to compensate for the loss of the laid-off machine operators.Since March 30, Europlast's sales have, on the average,increased while the number of employees and employee
hours have decreased.Before the elimination of the machine operators' positionsand the creation of the floor persons' positions, the material
handlers were told of these decisions and the effect that these
decisions would have on them. Pejskar and Thunder bothtold material handler, Nathan Haley, that the floor person'sjob was being created so that he would have more time to
learn the mold setups. Pejskar told Haley that he had 6
months to learn the basics and that if he failed to do so, he
would lose his job.After the floor persons' positions were created, it did havethe impact on Haley's job that Pejskar intended. It freed up
his time to learn the mold setups. He no longer had to watch
the floor, make boxes or weigh them. He no longer had to
dump the grinders. These duties were now performed by the
floor persons and were done successfully with very little help
from the material handlers.When Gauger had floor duties to perform, before the cre-ation of the floor persons' jobs, she would stack the boxes
three high, but leave the fourth one set, and one of the men
would lift it for her when he came by. After she became a
floor person, Johnson lifted the 50-pound boxes herself, al-
though Haley, ``once in a while'' would put a box on a skid,
just to help out.In April, despite Respondent's confidence in its automatedsystem, a number of defective Kraft and Presto parts were
produced. This was brought to the attention of management
by Respondent's customers. As a result, management put op-
erators back on the machines. Operators were also required
when part of the equipment broke down. This was in May.
The employees doing the operator tasks were the floor per-sons.Throughout June, operator duties were performed by thefloor persons on an occasional basis, which duties sometimes
became substantial. In each case, however, the amount of
machine operator work to be done was never so great that
it could not be accomplished by the floor persons with help
from the material handler or supervisor doing some of her
floor duties. Respondent never had to hire or rehire addi-
tional employees to do the machine operator type duties. As
far as the type of floor duties required, they remained the
same, including the necessity of lifting up to 50 pounds,
waist high or higher, with only rare help from the material
handler.In the following months, Respondent continued to operateas it had before. The occasional need for the performance of
machine operators' duties was fulfilled by the floor persons.
Respondent continued to purchase automating equipment.
The number of employees and hours worked remained low,
and sales remained relatively high.In February 1991, the position of assembler became avail-able. A notice was placed on the bulletin board in order to
fill the position, the standard procedure. A floor person bid
on the job and won it. A former employee, Anna Jones, ap-
plied for the newly available floor person's job and was
given the position. The assembler's position was a new one
which had not been available before March 1991.As of the date of the hearing, the material handlers, oneon each shift, were successfully changing molds, some with-
out the help of their supervisors. They average one change
per shift, sometimes two. Depending on the mold involved
it takes them from 1 to 8 hours to make a change.Sigrid LaingSigrid Laing was a friend of the Wysznewskij family longbefore she began working for Respondent. In fact, she ob-
tained employment with Respondent through this friendship. 351EUROPLAST, LTD.6Hereafter, all dates are in 1989, unless noted otherwise.Initially, when she asked for work, there was nothing avail-able for her. She had a particular physical disability which
did not permit her to stand for extended periods of time and
Respondent had no openings which were sitting jobs. Later,
however, in December 1988, she was advised that there
would he some openings for sitting jobs in early 19896andwould be hired at that time.In January, she began work with the understanding thatshe would not be required to stand for more than 1 hour at
a time. Olga made a notation to this effect on Laing's appli-
cation when she first applied. Laing also provided a note
from her doctor which requested that she he scheduled to
work 2 hours sitting and 2 hours walking around.As noted in the earlier section of this decision, the ma-chine operators performed not only their inspecting duties,
but also had to perform certain floor dutiesÐpackaging, la-
beling, inspecting, sorting, lifting, sealing, and stackingboxes. Laing, because of her disability, was reluctant to per-
form these floor duties because they required her to stand.
Nevertheless, she, like the other machine operators, was re-
quired to rotate and take her turn performing floor duties.
She did this during the winter and spring of 1989, according
to her supervisor, Pat Pejskar, but not according to Laing
who testified that she rotated from machine to machine but
did no floor duties. I find that Laing did perform some floor
duties but reluctantly and not her full share.In March, Respondent learned that a large number of de-fective rotors were being received by Consolidated along
with runners and other junk, packed in the boxes of ordered
parts. This was the fault of the machine operators who were
supposed to keep these defective pieces from getting into the
shipment. There was no way, at the time, to determine which
of the operators was responsible because only the inspector's
name appeared on the label, not that of the machine operator
and the inspectors were not responsible for catching defec-
tive parts and runners before they got into the box. Addi-
tional bad parts were shipped in April.On April 24, Consolidated returned some samples of de-fective 3-ounce rotors and requested that steps be taken by
Respondent to see that the problem was not repeated. Wil-
liam Higgens, Respondent's quality control manager, re-
ceived this complaint from Consolidated but could not iden-
tify which of the machine operators was to blame for letting
the defective parts get through because they were rotating
among the various machines and floor person's duties, so
that any one of them might have been responsible.When Higgens showed the returned parts to Harald Zacha-rias and Respondent's vice president, Nick Wysznewskij,
they were both upset. They could not believe that an operator
could sit next to the conveyor and let such junk go by. They
concluded that it was no accident, but sabotage.In addition to the April 24 letter, Consolidated's residentengineer, Art Thorson, called personally to complain about
the defective parts.On May 10, Consolidated's buyer, J.P. Randall, wrote
again to Higgens referring to Higgen's conversation with
Thorson, and advising him of more recent problems with
both the 8- and the 3-ounce rotors. Samples accompanied the
letter. He suggested a review of Respondent's quality controlprocedures and requested a written response as to how Re-spondent intended to correct the situation.As a result of the April 24 and May 10 complaints, Re-spondent called a meeting of all employees. Harald Zacharias
and Nick Wysznewskij addressed the employees. Zacharias
told the employees that Consolidated was a very important
customer, especially since the loss of all the Oak Industries
business. He explained that Consolidated was its bread and
butter job and Respondent could not afford to lose it because
of someone not doing his job. Although Zacharias had made
up his mind that if he found out who was responsible for
shipping the defective parts, he would fire him, he did not
threaten to do so. Wysznewskij threatened that if he caught
``the bastard'' who was responsible, he would kill him.After the May meeting, it was determined that henceforth,the machine operator responsible for a particular box of ro-
tors would have her initials placed on the box. On May 15,
Higgens replied to Randall's May 10 letter and advised Con-
solidated of the steps it had taken to insure the quality of its
product.In early October the machine operators on the second shiftwere Sigrid Laing, Sharon Johnson, Rhonda Stahmer, and
Kim Prate. Johnson worked by herself on a special project
for the Kohler Company. Stahmer and Prate rotated among
the various machines and the floor duties. This was a system
which they had worked out between themselves. Laing usu-
ally remained at one or another of the machines, sitting while
performing her machine operator's duties but seldom per-
forming the floor duties which Stahmer and Prate had to do
by themselves, in rotation.Eventually, Stahmer and Prate took exception to the factthat Laing seemed to enjoy a favored position among the ma-
chine operators. They objected to the fact that she did not
perform her share of the floor duties. When they began to
argue with Laing, complaining that she would not rotate with
them, Laing explained that she could not do the floor work
because she could only work while sitting. Though she ex-
plained the problem she had with her leg, Stahmer and Prate
continued to complain.Tired of the complaints of her coworkers, Laing reportedtheir badgering to Pejskar. She told Pejskar that they should
not be allowed to tell her what to do and that due to the con-
dition of her leg, she should not be required to stand. She
explained that if she were forced to stand for extended peri-
ods, her leg would swell and blood clots would form. She
informed Pejskar that she was under doctor's orders not to
stand.The other machine operators also complained to Pejskar.They reported that Laing refused to perform floor duties and
that she should be made to rotate along with the other ma-
chine operators.Pejskar, annoyed by the constant bickering, called all ofthe machine operators into his office. He told them that they
would have to work out a schedule for themselves or else
he would do it for them.Despite Pejskar's warning, the operators failed to work outa schedule satisfactory to all. Pejskar, therefore, assigned
them a schedule which they were required to follow. Under
Pejskar's schedule, Johnson continued working solely on the
Kohler product. The others, Laing included, rotated. Each
machine operator would work 2 hours on one machine, take
a break, then move on to the next machine or to perform 352DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
7Laing's testimony to the contrary is not credited.8Respondent's vice president.floor duties for 2 hours. No one, according to the creditedtestimony of Johnson and Stahmer, had to perform floor du-
ties for more than 2 hours at a time.7Laing testified thatPejskar's rotating schedule was put into effect on or about
October 23.Pejskar, in the meantime, went to Olga and informed herof the problems he was having with the squabbling among
the machine operators. He told her that he wanted a doctor's
excuse concerning Laing's condition because he had to know
the truth as to whether Laing was able to perform the duties
required. After his discussion with Olga, Pejskar did not pur-
sue the matter further but left it to Olga and the second shift
supervisor to handle. Laing did not approach him again with
regard to the subject.On October 24, Laing complained to her supervisor thatshe should not be standing for long periods of time and
could not do any lifting. A week later, she spoke to Olga and
Nick Wysznewskij8about her having to rotate and to standwhile performing the floor duties. She explained that her leg
was swollen and that she was having a lot of pain.
Wysznewskij suggested that she obtain a doctor's excuse.
Olga, too, suggested that Laing obtain a doctor's statement
containing a description of any restrictions on her ability to
perform her duties.On November 1, Laing brought in a doctor's excuse whichread:To Whom It May Concern:This is to certify that Sigrid Laing has a history ofchronic thrombo-phlebitis and pulmonary problems. It
would be a risk to her health to work where she has
to stand for more than two hours.The note, which was signed by Laing's personal physician,V.C. Guzman, was given to Olga.
When Olga read the doctor's excuse, she decided that clar-ification was required. She did not know if by ``standing,''
the note referred to standing in one place or to walking
around, just being on one's feet. She did not know what was
to happen after 2 hours, whether a break was required and,
if so, how long. She did not know, if after 2 hours, whether
Laing should be given a sitting job.Olga spoke to Laing about the doctor's excuse, the sameday or the day after, and told her that she still had some
questions. She asked Laing if it would be all right for her
to contact the doctor and talk to him directly. Laing agreed
to this procedure.Olga called Dr. Guzman on November 2 and talked withhim. She told him that she did not quite understand what he
meant in his note. She asked him if he meant by ``standing,''
standing in one spot. He replied that he did. She asked him
if it would be all right for Laing to be moving around, walk-
ing around making boxes, packing, taping, putting boxes on
the scale, and moving around from machine to machine.
Guzman said that would be fine, and added that actually, that
would be the best thing for her to do, that it would be very
good for Laing to move around. Olga then asked Guzman
how long the break had to be and he replied that the length
of the break should be determined by how Laing felt. Olgaconfirmed her understanding of her conversation withGuzman, in a letter addressed to him, dated November 3. Inher letter she requested Guzman to advise her immediately
if her understanding was incorrect. Guzman did not reply.Subsequently, in still another conversation between Laingand Olga about Laing having to stand, Olga reported to
Laing what Guzman had said. She told Laing to get another
note if she did not agree. Laing did not do so. Thereafter,
there were no further discussions on the subject and although
Laing continued to suffer from her painful swollen leg, she
performed the duties required. Despite the problems concern-
ing rotation and Laing's reluctance to stand while at work,
she was described as a good worker by her supervisor. Back
in July 1989, Laing had received a favorable evaluation.Meanwhile, it was during this period of squabbling amongthe machine operators on the second shift that the Union
made its appearance. Gauger met with a union representative
on October 17 and that evening gave Laing 8 to 10 union
cards to distribute. Subsequently, Laing gave three of them
to other employees. This, and her accompanying Gauger on
union business, was the extent of her union activity.On November 14, while Laing was working on the floor,lifting a box up to the wall, she received a sharp pain, a
burning sensation, in her right arm. She ccmplained to the
quality control girl, Sandy Millard, that she felt like acid had
been spilled on her. Millard advised Laing to go to the rest-
room and wash it off. After she did so, her arm began to
swell. She went to the office to show Olga who suggested
that Laing might have a broken blood vessel. Laing replied
that if it were a broken blood vessel she should see her doc-
tor because she was on blood thinners and could bleed to
death. Olga put ice on Laing's arm and wrapped it in a
towel. She then called Guzman and made arrangements to
have him see Laing at the emergency room at Divine Savior
Hospital in Portage and personally drove her there.Olga remained with Laing while Guzman examined her.Thereafter, Guzman ordered Laing to go home and not to
work for an indefinite period. Laing remained on sick leave
until December 11.The incident involving Laing's injury on November 14 isrelevant to the case for two reasons. First, the care and con-
cern shown by Olga for Laing in treating and transporting
her belies any serious animosity toward her because of activ-
ity on behalf of the Union. Second, at no point while
Guzman, Laing, and Olga were together at the hospital did
anyone bring up Laing's restrictions while performing her
floor duties. There was no mention of hours spent standing
or sitting or of her discomfort which she probably would
have mentioned if she had been in as much pain as she
claimed.On December 7, Guzman wrote another note on Laing'sbehalf:To Whom it May Concern:This is to certify that Sigrid Laing has been undermy care. She may return to work on 12±11±89. She
should be on light work. Absolutely no heaving [sic]
lifting.On December 11, Laing returned to work and presentedthe doctor's note to Olga. Olga, in turn, told Laing's super-
visor that she was to be on limited duty with no heavy lift-
ing. Olga testified that she did not know what kind of work 353EUROPLAST, LTD.Laing's supervisor assigned her when she returned but re-ceived no complaints from Laing that she was being required
to work outside her work restrictions. Sharon Johnson testi-
fied that, after Laing returned from sick leave, she did not
observe her working the floor or doing any heavy lifting. She
stated that Laing told her that she could not work the floor
because she had a lifting restriction.Rhonda Stahmer testified that the machine operators, atthis time, ordinarily worked 2 hours and were then given a
12-minute break. The employee doing the relieving would
then stay on that machine and the employee relieved would
rotate to the next machine or to floor duty.Contrary to the testimony of Olga and Sharon Johnson,Laing testified that, when she returned on December 11, she
did both floor jobs and machine operator jobs. The floor jobs
included lifting boxes weighing 35 to 50 pounds, stacking
them four or five high to chest level, 2-1/2 feet off the floor.
She testified further, contrary to Stahmer, that she had to do
this work for 4 hours at a time before rotating back to the
machines and that there had been a note on the bulletin
board to the effect that if the 2-hour rotation did not work
out, the rotation would be every 4 hours.With regard to the issue of whether or not Laing was re-quired to perform floor duties on her return from sick leave
on December 11 and thereafter, I credit the testimony of
Olga and Johnson over that of Laing. Laing went through the
trouble of obtaining the note from Guzman so that she would
not have to do any heavy lifting. I am certain that if the note
were ignored and she were required to do heavy lifting, as
is required of employees performing floor duties, Laing
would have complained, just as she had on previous occa-
sions. Olga credibly testified that she received no such com-
plaints from Laing on her return and there is no testimony
or evidence to the contrary.Further, Olga showed great care and concern for Laingwhen she first injured her arm. It would be out of character
and contrary to her past sympathetic approach toward
Laing's wrist injury to force her to lift heavy boxes with her
injured arm, at least not without first checking with Guzman.Finally, in the face of Olga's credited testimony that shedid not know how Laing intended to vote in the forthcoming
representation election, a matter discussed infra, it would be
absurd for her to maltreat Laing 2 days before the election.During the organizational campaign, prior to the election,members of management discussed among themselves, the
way they thought Laing, among others, would vote. Their
opinion changed as events changed. Initially, management
felt that Laing, as a longtime friend of the family, would
vote against the Union. Moreover, on October 18 or 19, theday the union representative first appeared at Respondent's
driveway, as Olga walked past Laing's work station, Laing
drew Olga into conversation by asking her what she thought
about ``everything that was going on,'' obviously referring to
the employees' union activity. When Olga declined to dis-
cuss the matter, Laing persisted by saying, ``Well, just as
friends.'' Olga then replied, ``No, I can't discuss it.'' Then,
according to Olga's credited and undenied testimony, Laing
said, ``Well, I just wanted to let you know, I have nothing
to do with it and I feel bad about it.'' Based on these two
considerations, Olga believed that Laing was not on the side
of the Union.Analysis of the situation as of October 18 or 19 is bene-ficial. Laing professes to Olga her total loyalty to her em-
ployer and her noninvolvement with the Union. If her profes-
sion to Olga was true, then her testimony that she had ob-
tained and distributed union authorization cards, and signed
one herself, is false. If her profession of loyalty was false,
then she was being most disingenuous, and probably attempt-
ing to entrap Olga into making statements which could be
used against Respondent at a later date. In either case, I find
Laing's credibility seriously undermined by the cir-
cumstances. Moreover, certain questions remain unanswered:
Why were no employee or union witnesses called to support
the testimony of the alleged discriminatees that they were
heavily involved in the union campaign and why were no au-
thorization cards submitted to help clarify the sequence of
events.Though Laing was initially thought to be procompany, asthe conflict regarding her medical handicap, limitations, and
work assignments heightened, Olga felt that Laing's unhappi-
ness might result in her voting for the Union. Also, Olga
considered the fact that the other people on the shift were
unhappy with Laing and were complaining to Olga about
her. Olga reasoned that if Laing were involved in the union
organizing, she would do more to get along with them. So,
Olga testified, she really could not decide which way Laing
would vote. Olga completed her testimony on this line of
questioning by stating that no member of management ever
saw Laing engage in any sort of union activity and denying
that she ever was a part of any management discussion con-
cerning any plan to punish anyone who was involved in
union activity.The election took place on December 13. There were 22eligible voters. The tally of ballots indicated six votes for the
Union, two challenged ballots and the rest against the Union.
The Union did not have an observer and did not file any ob-
jections.After the election, a management meeting was called atwhich it was determined that the same conditions should re-
main in place as were in effect before the election. No em-
ployees should be questioned, punished, or rewarded as a re-
sult of their sympathies or activities on behalf of or against
the Union. The election was to be the end of it and Respond-
ent was to go on with its business.Prior to the election, on or about December 8, Respondentreceived from Consolidated Papers an envelope containing
15 3-ounce rotors which had been found in with a box of
8-ounce rotors. Either accompanying the rotors, or received
later at Respondent's request, was a tag identifying the re-
sponsible machine operator as Sigrid Laing.The inclusion of the 3-ounce parts would be as damagingto Consolidated's production process as would be the inclu-
sion of runners or other scrap. The 3-ounce rotors were cov-
ered with oil.At the regular Monday morning staff meeting, on Decem-ber 11, the problem was discussed among the various mem-
bers of management in attendance. Two of them were in
favor of dismissing the operator whose name appeared on the
tag attached to the bag of 3-ounce rotors. They reasoned that
it was inconceivable that the 3-ounce parts could be in an
8-ounce box without somebody putting them in there on pur-
pose because the two sizes of rotors cannot be produced at
the same time. However, Pejskar told them that he was the 354DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
9Laing had been told, in confidence, of the forthcoming layoff bya friend of hers, a clerical, when Laing told her she was thinking
of quitting because of pains in her leg. Apparently, the idea was for
Laing to stay on until laid off in order to draw unemployment com-
pensation.10Laing denied telling Johnson that she would not be coming backafter the layoff. However, I credit Johnson.molding manager, and it was his decision to make, not theirs.He said that he would conduct an investigation to determine
how the 3-ounce rotors could have gotten into the 8-ounce
box. The others agreed.Before Pejskar had an opportunity to undertake his inves-tigation of the situation, Rich Thunder, Laing's surervisor,
came by her machine and told her that something had been
found in one of her boxes and that she would probably be
written up. Laing pleaded that there was no way that could
happen. Thunder remarked, ``Don't blame me. It wasn't my
fault.''Since Thunder did not identify the ``something'' found inLaing's box, she assumed that he was referring to a runner.
While going on break later that day, she told Sharon Johnson
that she was being written up because runners had been
found in her box. She told Johnson that she, Laing, was
scheduled for layoff9and that she would not be coming backafter the layoff10because she did not get along with Stahmerand Prate and because of the runners found in her box.Johnson testified that she was not surprised to hear thatrunners had been found in Laing's box because Laing would
frequently leave her machine and, in her absence, runners
and other foreign material would go into her boxes. Johnson
added, however, that when Laing returned to her machine,
she would ordinarily go through her box and pull out the un-
wanted material.After hearing from Thunder that ``something'' had beenfound in her box, and still before Pejskar had undertaken his
investigation, Laing called Pejskar and told him that she
wanted to come in early, before her shift started, and talk to
him about the matter. Pejskar agreed.When she came in and met with Pejskar, she told him thatunwanted material could not possibly have gotten by her.
She told him that she knew she could trust him to treat her
honestly in whatever decision he made. Pejskar at this point,
apparently for the first time, identified for her, the unwanted
parts as 3-ounce rotors. He advised her that he intended to
go over the machine, along with Thunder, in order to find
out how the 3-ounce rotors could have gotten into the 8-
ounce rotor box. He told her that if he determined that she
was at fault, she would be getting a written warning. Pejskar
testified that he felt that a verbal warning was not strong
enough because of the seriousness of the situation. He said
that he had received complaints from Consolidated Papers
before and had visited their plant and personally quaranteed
their general foreman that they would not be getting any bad
product from Europlast again. He testified further, that while
he did not believe suspension or firing was warranted, he
wanted something in Laing's permanent file to reflect what
had occurred, if it turned out that she was at fault.During her discussion with Pejskar, on this occasion,Laing suggested the possibility that the material handler, who
was responsible for closing the boxes, might have purposely
put the 3-ounce rotors in Laing's box. Pejskar took this pos-sibility into consideration when he subsequently undertookhis investigation.After his discussion with Laing, Pejskar and Thunder wentover the whole conveyor system to determine where the 3-
ounce rotors could have been hung up, anywhere past the op-
erator, where she could not have seen it. They could not find
any way that this could have happened.They then went into Laing's machine, in the back, behindthe safety gate. They knew that the 3-ounce rotors had to
have been produced by this particular machine because the
oil found on them was only used to lubricate this one ma-
chine. In their search they found additional 3-ounce rotors
way in the back. They dug some of them out and found them
to be covered with the same lubricant. They concluded that
the parts returned by Consolidated had somehow been hung
up in the back of the machine, just like the ones they had
found during their investigation and had, during Laing's 8-
ounce run, been shaken loose by the vibration of the machine
and dropped onto the conveyor where the operator should
have seen them and removed them.As to Laing's theory that the material handler had put the3-ounce rotors in her box, they found this to be unwarranted.
As Pejskar testified, in order to accomplish this feat, he
would have had to shut the machine down in the operator's
presence, reach beyond the safety gate to pull out the greasy
3-ounce parts and dump them into her box of 8-ounce rotors
unnoticed. He would also have to have known they were
there in the first place. Pejskar reasoned that if the material
handler wanted to sabotage Laing's box of parts, there were
plenty of things to throw into the box without going through
the trouble it would have taken to get the 3-ounce rectors
from the back of Laing'sBased on his investigation, findings, and reasoning Pejskartold Thunder to go up and tell Olga to write a written rep-
rimand on Laing. In accordance with Pejskar's request, Olga
composed the following employee reprimand notification for
inclusion in Laing's file:3 oz Kraft rotors were found by Consolidated Papers(our customer) in 8 oz Krft rotor boxes that Sigrid was
responsible for. Consolidated sent a tag from one box
that had 14 3 oz rotors in it. The tag had Sigrid's ini-
tials on it. This problem was found in more than one
box on that skid. Each individual is responsible for the
quality of the product that he or she is working on.On December 15, Laing was called into the conferenceroom. Thunder handed her the written warning in the pres-
ence of Olga and Pejskar and told her the reason why she
was being given the warning, as well as how it was deter-
mined that she deserved it. She denied that she could have
missed the 3-ounce rotors and wrote this on the warning in
the space provided for the employee's statement. She could
offer no explanation other than that someone else might have
put the 3-ounce rotors in her 3-ounce rotor box or that they
were already in the box from the previous shift. Pejskar de-
scribed in full, the investigation, and told Laing that the
warning was being given to her because of her carelessness
in letting the 3-ounce rotors go past her into the 8-ounce 355EUROPLAST, LTD.11Laing denied that she had personally written her initials on thetag. However, there is testimony in the record that sometimes the in-
spector would put the operator's initials on the operator's box. Laing
also denied that the 3-ounce rotors had grease on them when she
was shown them. I credit Pejskar and conclude that the oil was there
initially but had been subsequently worn off through additional han-
dling.12Laing's description of this New Year's Day conversation ismarkedly different from Olga's, described above, and is not credited.box. She was shown the 3-ounce rotors and the tag with herinitials11on it. At this point the meeting ended.After the meeting, Laing went to the lunchroom where theother employees had gathered for a Christmas get-together.
She told the employees present that she had just received a
written warning and the reason for it. She showed them the
warning but proclaimed her innocence, stating that there was
no way it could have happened.Rhonda Stahmer, who was among the group of employeesin the lunchroom testified that she was not surprised that odd
parts were found in Laing's box because Laing would get up
and walk away from her machine and let things fall into her
box. She would be gone for 5 or 10 minutes at a time. For
this reason, Stahmer testified, she did not like Laing to re-
lieve her at breaktime. She was afraid that Laing would walk
away and let bad parts fall into the box with Stahmer's ini-
tials on it, and get Stahmer and Respondent in trouble.
Stahmer did accept relief from Laing, however, and there
were never problems.On December 15, Respondent laid off all but a few of itsemployees for economic reasons. Mass layoffs had occurred
in each of the 3 previous years and had lasted from a few
days to a month. In those years recall was by seniority.Like in previous years, recall in January 1990 was gen-erally by seniority. After Pejskar requested that Olga recall
two machine operators, she called Sharon Johnson for the
second shift and Cindy Stahmer, normally a first-shift em-
ployee, for the third shift. Although Laing normally workedsecond shift and had more seniority than Johnson, Olga did
not recall her because of the restrictions contained in the
doctor's note of December 7. Olga knew that the machine
operators who were recalled first would be doing very little
actual machine operation and more floor work. Johnson was
second to Laing in seniority of all operators on the second
shift.Despite her decision not to call Laing back to work imme-diately, he called her on New Year's Day. She informed
Laing that she would be calling back just one operator on
second shift beginning January 2, and that would be Sharon
Johnson. She explained that she was calling Johnson back
before Laing because of Laing's lifting restriction, that since
she was only calling back one operator, that one would have
to be able to perform all the duties. Laing raised no objec-
tion. It was before she called Johnson that she spoke with
Laing.12Sharon Johnson confirmed that when Olga called her to re-turn to work, she told her that Laing would not be coming
back because of her work restrictions because of which, she
could not lift. She also confirmed the fact that on her return
she did mostly floor work which included heavy lifting of
boxes and grinders and very little actual machine operation.
Johnson remained the only machine operator on second shift
for 1 or 2 weeks.During the first week in January 1990, according to Laing,she talked over her situation at work with her husband and
together they decided she should quit. Specifically Laing tes-
tified that she quit because of sexual harassment, Pejskar's
calling her names, and because of her having to perform
floor duties. Laing did not advise Respondent at this time of
her decision to quit her job.On January 11, Olga called Laing and asked her if shewas ready to come back to work yet. Laing replied that she
was not coming back, that after all the things that had hap-
pened, she quit. She said that her husband told her she ``did
not have to put up with that.'' Laing did not explain what
she was talking about, so Olga just said, ``Okay,'' then hung
up.Lucile GaugerLucile Gauger is the other of the two allegeddiscriminatees in this case. Olga hired her on December 15,
1985, and she was among the first few employees hired by
Respondent. Initially, Gauger was hired as a machine opera-
tor but also had floor duties which included the lifting of
boxes and drawers weighing 35 to 50 pounds. In order to lift
the heavier items, she would get help from anyone who was
nearby.In 1986, Respondent was known as Courtesy Plastics andwas located in Portage, Wisconsin. That year it moved to En-
deavor, Wisconsin, and changed its name to Europlast. There
was also a layoff that year. Gauger was laid off along with
the others and was recalled in order of seniority. This was
after the move to Endeavor in May.In 1988, Respondent had another layoff. Gauger, again,was among the employees laid off. While she was on layoff,
Respondent continued to employ at least one employee with
less seniority than Gauger. That was Mike Wysznewskij, the
brother-in-law of the president of the Company. He was clas-
sified as a groundskeeper, material handler, and setup man.
It was standard procedure to continue to keep material han-
dlers working while machine operators were on layoff. Dur-
ing this layoff, Mike Wysznewskij was doing yard work.
Gauger and the other machine operators were called back by
seniority.Gauger was an excellent employee. In her evaluation inAugust 1988 she received an ``outstanding'' or ``above
standard'' in all categories listed in her evaluation. Her eval-
uation contains several notes of approbation and she was
given a raise in wages at the time of her 1988 evaluation.In 1989, Gauger continued as a machine operator workingon at least 10 different types of products. She received an
attendance bonus that year and one the next. On February 15,
1989, she received another evaluation in which she was grad-
ed as ``above standard'' or ``outstanding'' in 13 of 14 cat-
egories. In August, Gauger received a wage increase.In early October 1989, dissatisfaction among the machineoperators was not limited to the employees named above, in
the section dealing with the discharge of Sigrid Laing, nor
to the problem of rotation. There were complaints about
wages and working conditions from employees on other
shifts. When these complaints came to Pejskar's attention, he
gave each employee, on all three shifts, a piece of legal
paper and told them to list on it, any problems or suggestions
for improvements in the plant, and to return it to him so he
could see what he could do to improve things. 356DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Lucile Gauger was one of the employees most outspoken.She told Pejskar that she should be making more money than
the other operators. This argument was based either on herfeeling that she was the best operator and/or because she had
the most seniority. Pejskar replied that he had already
changed the wage scale system once, based on an earlier
suggestion she had made and it had not seemed to do any
good. Gauger then began to complain that evaluations were
never getting done on time. Pejskar, at this point, lost pa-
tience but nevertheless told Gauger to bring in a list of com-
plaints and he would take it to the office and see what could
be done. This conversation took place on October 10.When Gauger left work that afternoon, she took with hera number of complaints she had gathered from other employ-
ees and had them typed. The next morning, she placed the
list of grievances on Pejskar's desk. Pejskar testified that he
did not know then, and never found out, who had left the
document on his desk.On October 11, Pejskar brought the grievance list to Olgaand explained to her that it was the result of his asking the
people in production to put together a list of employee com-
plaints and problems. Olga testified that she did not know
that Gauger was responsible for having the document pre-
pared.The same day that Gauger placed the grievance list onPejskar's desk, but later, toward the end of the shift, an em-
ployee on floor duty noticed that defective parts were being
run down the conveyor and into the boxes from Gauger's
machine. The employee brought this fact to the attention of
Gauger's supervisor, Thomas Raudebush. Raudebush inves-
tigated and found that the material had become contaminated
resulting in a piece off the back of the part sticking to the
mold. Two full boxes of parts contained rotors with their
backs missing. Raudebush took one of the parts, showed it
to Gauger, and told her to watch out for such problems in
the future. Later, when Raudebush told Pejskar about the in-
cident, Pejskar told him to write up a warning on Gauger.All supervisors had, just recently, been given instructionsto maintain notebooks and to make entries in these note-
books to be used during evaluations. In accordance with
these instructions and Pejskar's order to write up a warning
on Gauger, Raudebush made the following notation in his
notebook, the very first entry that appears therein:10±11±89Lucile failed to catch defective parts while runningthe 3 oz Kraft in press #4. The knobs on the backside
of the parts were missing. She did get a verbal warning.After making this notation in his notebook, Raudebush re-ported the incident to Olga as well as the fact that a warning
had been ordered by Pejskar. Olga took notes, then on the
following day, October 12, 1989, typed up the following Em-
ployee Reprimand Notification, to be included in Gauger's
personnel file:Lucile has been inattentive and careless, unaccept-able Kraft rotors were packed (parts with backs miss-
ing) for approximately 1 hour on 1/11/89. 10,000 pieces
were rejected and had to be reground.As a zero defect supplier, we cannot tolerate thistype of behavior. Each individual is responsible for the
quality of the product he or she is working on.Tom Raudebush delivered a verbal warning to Lu-cile. Next warning shall be a written one.Raudebush testified, despite the above evidence, that hedid not issue a verbal warning to Gauger. To the contrary,
I find that he did, albeit at the behest of Pejskar.Raudebush further testified that he and the other super-visors had been instructed to write in a notebook about ev-
erybody on his shift everyday even if it was only that they
were there on time. However, Raudebush's notebook con-
tains the names of seven employees and the above entry was
the only one for the entire year of 1989. A second entry ap-
pears 4 months later, then nothing until March 5, 1990, at
which time, Raudebush began making daily entries, as he de-
scribed, until April 4, 1990, on which date he stopped Thus,
it is clear that the entry concerning Gauger was an isolated
incident, not part of an overall, systematic, daily record-
keeping of the doings of all employees as Raudebush por-
trayed. Why he had to make daily entries in March 1990 is
unclear from the record but certainly could have nothing to
do with the union campaign or election which by that time
was long over.Raudebush also testified that the incident which occurredon October 11, and which gave rise to Gauger receiving the
verbal warning, occurred after he was told to watch closely
and document the activities of certain people who were sus-
pected of engaging in union activities. This testimony is
clearly in error and is not credited since, as of October 11,
no union activity had yet taken place. On the other hand,
Olga's testimony to the effect that the instructions to super-
visors to keep notes on various daily incidents was for pur-
poses of evaluation, and predated the union organizing cam-
paign is credited.On October 12 or 13, 1989, Olga met with NickWysznewskij and Harold Zacharias to discuss with them the
grievance list. At this meeting, they decided to meet with the
employees concerning the problems mentioned in the list.
Subsequently, Olga posted a notice in the lunchroom an-
nouncing the forthcoming meeting.On Monday, October 16, Gauger called the Union in Chi-cago and made arrangements with Jerry Gustafson, union
representative, to meet with him the following day in Por-
tage, Wisconsin. Gauger, accompanied by employee, Donna
Hinze, met with Gustafson, discussed problems at the plant
and obtained authorization cards which they divided between
themselves. Then Gauge went to the plant where she gave
8 or 10 cards to Laing. During lunchbreak, in the cafeteria,
she obtained the signatures of Sharon Johnson and Sandy
Millard on union cards.Hinze asked a couple of people how they felt about theUnion, signed a card herself, and obtained the signature of
one other employee.On October 18, Gauger went to work at 6:30 a.m. andwent directly to quality control where she gave employee,
Sharon Bullen, a union card which she signed and returned
immediately. Later, in the restroom, she got Laing's cards
from her. While there, she obtained the signature of Cindy
Stahmer on a card. She later asked employee, Wayne John-
son, if he had filled out the card she had given him earlier. 357EUROPLAST, LTD.He replied that he had not yet done so, but would get backto her.At the break, Gauger obtained from employee DonnaHinze the cards which she had collected. After visiting Cindy
Stahmer's home, where they picked up another card, she and
Laing went to a restaurant in Portage where they met Gustaf-
son and delivered the signed authorization cards.Earlier that day, at work, Gauger and Laing were lookingthrough the door, out toward the highway, expecting to see
Gustafson passing out cards. Olga came by and asked them
what they were doing. Laing replied that they were ``just
looking around.''It was on October 18 that Gustafson showed up at Re-spondent's plant and passed authorization cards and union
literature out to the employees who were in the process of
changing shifts. This was the day, also, that Olga had posted
the notice about meeting with the employees to discuss their
grievances. She immediately went to the bulletin board and
took down the notice. She testified that she took down the
notice because she did not know whether she had a legal
right to meet with her employees concerning grievances dur-
ing a union campaign.Laing, who was present at the time, testified that whenOlga removed the notice, she came storming into the lunch-
room, tore the paper off the wall, crumpled it up, and threw
it in the garbage, stating angrily that there would be no meet-
ing.Olga testified that no one in management was aware ofany union activity prior to October 18. On that date, about
45 minutes before Gustafson appeared in or near Respond-
ent's parking lot, Respondent's janitress, Suzy Kluge, came
in and told Olga that there was union organizing going on.
According to Olga, Kluge did not identify the union activi-
ties and Olga did not ask who they were. Olga admitted that
when she heard about the union activity among her employ-
ees she was shocked, surprised, angered, and hurt. Olga's de-
nial notwithstanding, I cannot believe that Kluge did not
identify one or more of the activists, at this time, or with the
admitted reaction that Olga felt, she did not ask.Olga, who had had previous experience with union orga-nizing campaigns, immediately called her lawyer, as well as
a meeting with other members of management. At this meet-
ing, she told them not to speak to anyone concerning the
union activities, to be quiet about it. She said that Respond-
ent was not permitted to punish employees for engaging in
union activities, to question employees about their activities,
or to promise them anything for not engaging in such activi-
ties. Olga advised them that Respondent's attorney would be
up the following day to give them more complete instruc-
tions.Raudebush was called as a witness for the General Coun-sel. He had attended the October 18 management meeting
and, for the most part, supported Olga's testimony as to what
occurred.After October 18, additional management meeting's wereheld. According to Olga, the same instructions were given at
these meetings as were given at the first meeting and nothing
was said or done to the contrary. Raudebush testified, how-
ever, that during the later meetings, the supervisors were told
that although they were not to discuss union activities with
employees, it was all right for them to listen, determine from
what they were told whether an employee was for or againstthe Union, and to make a list of prounion antiunion employ-ees.According to Raudebush, during management meetings,held after October 18, and in private conversations with other
members of management, it was indicated that management
was aware of which employees were involved with the
Union. Gauger, Laing, Bullen, and Hinze were so identified.
Raudebush testified that he was told to keep a closer eye on,
and to take notes on these individuals. He was told to docu-
ment anything they did wrong. He said he could recall con-
versations with management officials concerning ``what
might lead to particlar employees not working for the com-
pany anymore.'' Raudebush did not, however, recount any of
these alleged conversations, except to say that Pejskar told
him, more than once, that if they made life miserable for the
four union activists, they would not have to worry about
them anymore. Raudebush, however, could not recall when
Pejskar made this statement, whether before or after the elec-
tion.With regard to Raudebush's testimony, Pejskar deniedmaking the statements attributed to him and Olga denied that
supervisors were ever instructed to pay special attention to
Gauger and Laing in their notetaking procedure had nothing
to do with the union organizing campaign. I credit Pejskar's
and Olga's denials. Indeed, Raudebush's notebook contains
absolutely no entries, whatsoever, for the period covering the
union campaign, the election, or the weeks immediately fol-
lowing.Beginning October 21, Respondent held a number of meet-ings with employees to dissuade them from supporting the
Union. There is no evidence that Respondent violated the
Act during these meetings and no violations are alleged in
connection with them. At some of these meetings, however,
Olga noticed that Gauger seemed to have an impatient air
about her. She seemed unhappy. When Gauger left one par-
ticular meeting, Olga heard Gauger remark, ``This is
bullshit.'' She got the impression from this that Gauger was
in favor of the Union.In addition to holding meetings, with employees andamong themselves, members of management would individ-
ually discuss with each other how they thought certain em-
ployees might vote. The purpose was to gage the progress
of their efforts in trying to persuade the employees to reject
the Union. It was pretty much agreed among members of
management that Gauger would vote union.At the time of the layoff, on December 15, Gauger wasstill working as a machine operator in the molding depart-
ment, on the first shift. She was the most senior machine op-
erator but was laid off along with all the other operators.During the period of the layoff, Mike Wysznewskij contin-ued to work. He is Olga's younger brother and was a college
student at the time. As was the case since 1986, whenever
he was on vacation from school, he would work at Europlast.
Similarly, whenever he was on vacation from school, he
would work at Europlast. Similarly, whenever there was a
layoff at Europlast, he would not be affected, but would con-
tinue to work.Mike Wysznewskij, in December 1989, was apprenticingas a setup man, putting in and taking off molds for different
jobs. He also did some sampling, which involved testing new
molds. He also did some machine operator's work for 2
days. He worked from December 12 until the last week in 358DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
13The incident, as described in the text, is based on Pejskar'scredited testimony. Raudebush testified that he wrote the reprimand
only because he was told to do so and because he was told ``around
when the union stuff started'' to ``take notes on Gauger and some
other employees.'' Raudebush appeared to be testifying to mostly
leading questions, that he was given such instruction both in the fallJanuary. Some issue was taken, at the hearing, with regardto Mike Wysznewskij doing machine operator's work while
Gauger and Laing remained on layoff. I find, however, that
Respondent was merely engaged in nepotism, a sin not cov-
ered by the Act.Toward the end of December, Olga and Pejskar discussedthe matter of recall of machine operators during the first
week of January 1990. It was Pejskar's job to determine how
many employees should be called back, in what categories
and on what shifts. It was Olga's job to decide which em-
ployees to recall to fill the positions Pejskar wanted to fill.Pejskar determined that most of the work being done, inearly January 1990, would be setup work and sampling.
Mike Wysznewskij was already doing this and Pejskar de-
cided he should continue to do it. There was just 2 days
work for machine operators. Some of the machines were run-
ning on automatic and there was little for them to do. For
this reason Pejskar told Olga to recall two machine operators,
one for the second shift and one for the third shift. Pejskar
had in mind that whatever little machine operator work there
was to do on the first shift could be done by Mike
Wysznewskij, so there was no need to call in one of the reg-
ular first-shift operators. Consequently, Gauger, the machine
operator with the most seniority would not be called. Pejskar
also expected that the recalled machine operators on the sec-
ond and third shifts, after performing their machine operators
duties, would help out on the floor, thus permitting the mate-
rial handler and supervisor to do some mold changing.After calling Sharon Johnson to work the second shift,Olga called Cindy Stahmer, the first-shift machine operator,
with the least seniority. She offered her the opening which
Pejskar requested on the third shift. Olga credibly testified
that she made the offer to Stahmer because the amount of
work available for the operators had decreased to the point
that management felt there was not going to be enough work
to employ three operators anymore on first shift. Olga be-
lieved that the other first-shift operators would all prefer to
remain on first shift when recalled so she chose Stahmer for
the third shift job because she had the least seniority and had
initially worked on third-shift before transferring to first
shift. Olga advised Stahmer that her transfer back to third
shift was permanent.Another employee recalled to work on January 3, long be-fore Gauger, was Sandra Millard. Although Millard did, in
fact, have less seniority than Gauger, she had not been a ma-
chine operator since the previous October. From October
1989 through the period of the layoff Millard was in quality
control and was recalled to that position. Her recall did not
affect the machine operators.About January 4 or 5, Gauger both called Olga by phoneand visited her at her office because she had heard that
Stahmer and Johnson had been recalled and she had not. She
wanted to know why she was not back at work. She com-
plained that she had more seniority than either Stahmer or
Johnson. Olga explained the situation with regard to each
and said that she had not believed that Gauger was willing
to work on any shift other than the first. Gauger rejoined that
she would if she had to. She asked Olga how long Mike
Wysznewskij would be working. Olga replied that he would
be on the job for 4 or 5 weeks and explained how he was
needed as a setup and sample man. Gauger then said she
would be willing to bump other people on other shifts be-cause she had more seniority and wanted to work. Olga ex-plained that the way things were then, the situation was just
temporary. She said that she did not want to start bumping
people around because she would then have to start looking
for people when their shifts started up again. She promised
Gauger that she would be the next operator called back to
the first shift.True to her word, Olga called Gauger on January 11 andtold her to report for work on January 12 on the first shift.
Within the next few days, machine operators were called
back to all shifts, virtually all in accordance with seniority.
This included the rest of the first shift.Gauger signed the notice of available position for the jobof floor person when it was posted February 5. As the most
senior machine operator, she was the first one called in for
an interview. At the interview, Olga explained to Gauger
what the floor person's duties and wages would be. Pejskar
said that he expected the floor person to perform all the du-
ties listed on the notice without assistance from anyone,
since she would be expected to run the floor by herself.
Gauger indicated she could meet all the requirements except
for stacking the fourth box on the stack. She asked if there
was any way someone, the material handler or maintenance
man, could assist her in just doing that part of the job, lifting
boxes. Pejskar replied that the reason he was posting the job
was because he wanted someone who could do the job 100
percent, on a full-time basis without assistance from any-
body. He explained that there was not always going to be
someone there to help her. Of course, he told her, if George
Smith, the material handler, for instance, was just standing
around doing nothing, he could help. But if Smith was work-
ing with the supervisor doing mold changes, which was
going to be the main job of the material handlers, from then
on, Pejskar did not want him interrupted to assist the floor
person. She would have to be able to do the entire job by
herself. He pointed out that Gauger had known the require-
ments of the job because they had been listed on the notice.
He told her that if she could not do the job, she should not
have signed up for it. He added that if he had to, he would
hire someone off the street. Gauger rejected the position.
Gauger's rejection of the floor person's position meant that
she would remain on the job as a machine operator, at least
as long as the job lasted.On February 21, Cindy Stahmer found a short part, an 8-ounce Kraft rotor, in Gauger's box. She immediately brought
it to the attention of the shift supervisor, Raudebush, who
took the part back to show to Gauger. He told her to watch
out for similar defective pieces, then made a notation in his
notebook describing the incident. He finished his note with
the words, ``See Reprimand Notice.'' Thereafter, Raudebush
reported the incident to Pejskar. Pejskar asked Raudebush
what he wanted to do about it and Raudebush replied that
he thought they should write Gauger up, give her a written
warning. Pejskar said, ``Okay, go up and see Olga, have her
draw up the papers, and set up a date when you want to take
care of it.''13 359EUROPLAST, LTD.of 1989 and in February 1990, that he followed these instructionsand took additional notes on Gauger and others between these peri-
ods and could not account for their absence. He could not testify as
to the content of the missing notes or to the dates they were written.
I do not credit Raudebush.On February 23, Gauger was called to a meeting withRaudebush, Pejskar, and Olga where she received the follow-
ing employee reprimand notification:COMPANY STATEMENT OF VIOLATION:Lucile has been inattentive and careless, unaccept-able 8 oz Kraft Rotor (short part) was found in a box
that Lucile was responsible for on 2/21/90. As zero de-
fect supplier, we can not tolerate this type of behavior.
Each individual is responsible for the quality of the
product that he or she is working on.EMPLOYEE STATEMENT:Since the conveyor was moved, the runners getcaught all the time, I didn't have enough time to watch
both ends of card board wedgeÐas parts get caught in
betweenSignature Lucile GaugerCOMPANY DECISION:This shall be considered the first written warning forcarelessness and poor work quality. If this occurs again,
Lucile shall be issued a second written warning, and
thereafter terminated.Each employee notification is considered for 1 cal-endar year from the issue date. These notices are on file
in the personnel office.The reprimand notice was signed by Gauger, Raudebush, andOlga, but not Pejskar.Gauger testified that she should have gotten a verbal warn-ing before she received the written warning of February 23,
1990. As noted earlier, she received a warning on October
11, 1989, before the Union began organizing. This warning
was memorialized by Olga, on October 12, as an employee
reprimand notification, and bore as the company decision:Tom Raudebush delivered a verbal warning to Lu-cile, the next warning shall be a written oneNeither counsel for the General Counsel nor the attorney forthe Charging Parties questioned the authenticity of this docu-
ment.On February 27, Raudebush again offered Gauger, andsaid that he had been told to offer her, a floor person's job,
this time on the second shift. Gauger answered, ``Do you
thing [sic] I'm crazy. Olga didn't want me to have it.''
Raudebush said, ``I told them you wouldn't take it.''In March 1991, when floor persons' positions were aboutto open, due to the fact that two floor persons bid and won
Kohler assembler jobs, Olga called Gauger to determine if
she were interested in either of the newly available floor per-
son's jobs. Gauger replied that she would have to have theoffer in writing for her attorney. Olga promised Gauger a let-ter by the following morning. On March 1, 1991, Olga wrote
the following letter:March 01, 1991Ms. Lucile GaugerP.O. Box 48
Endeavor, WI 53930Dear Ms. Gauger:One second shift floor person position and one thirdshift floor person position have become available.Based upon what I have seen on claims that youhave filed, it appears that you may have misunderstood
what was required of a floor person. I am therefore of-
fering you the opportunity to apply for one of these
available positions.The following are the responsibilities of the floorperson:Packaging±Labeling±Inspecting±SortingWeighing Boxes
Dumping Grinders
Giving Breaks
Making Boxes
Cleaning
Lift objects weighing up to 50 pounds on a regularbasisHave a working knowledge of basic arithmetic skills
Operate injection molding presses as needed
Perform secondary operations as neededWe encourage our employees to help others if theyare busy, so there may be occasions that someone
might help you with some aspect of your job, but you
must be able to do all of duties listed above com-
petently and efficiently by yourself.The position will be available beginning March 11,1991. The base starting wage for that position is $5.50
per hour.I need to know of your decision by 12:00 noon Mon-day March 04, 1991, so that I may contact other
sources if you are not interested in accepting employ-
ment.Sincerely,Olga ZachariasManagerAfter receiving the above letter, on or about March 2,Gauger talked with her attorney, then went to the plant and
spoke with Olga. Olga told Gauger to check with her doctor
because she had heard that Gauger could not perform all of
the duties required by the job. Gauger then went to her chi-
ropractor and her doctor and was advised of certain restric-
tions to her working. She then composed the following letter,
which she hand-delivered to Olga at the plant on the after-
noon of March 4: 360DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
March 4, 1991Olga ZachariasPersonnel ManagerI accept the job as floor person while the interroga-tion of damages are being investigated.I understand that my inability to lift the boxes fourhigh will be compensated for me at that time.I expect that there will be no retaliations against formy charges filed with the NLRB and DIHLR against
the Company.Per your request, I will report to work at Commence-ment of 2nd shift on March 11, 1991.Sincerely,Lucile GaugerOlga accepted the letter and said she would read it. The con-tents of the letter were not discussed. There was no discus-
sion about lifting being a limitation on her accepting employ-
ment. All Gauger actually said, at the time, was that she
would report on March 11, second shift.When Olga got around to reading Gauger's letter, she de-cided that she did not quite understand what was meant by
certain parts of it. On March, she wrote another letter to
Gauger:March 05, 1991Ms. Lucile GaugerP.O. Box 48
Endeavor, WI 53930Dear Ms. Gauger:By way of telephone and letter, on March 1, 1991,I offered you an opportunity for a floor person position,
a job which you declined in 1990. Based upon what I
had heard since your 1990 layoff, my impression was
you turned down the job in 1990 bcause the job duties
were other than you thought them to be.Such being the case, I attempted to be as clear aspossible in my March 1, 1991 letter regarding job du-
ties. That is the job being offered, whether you accept
it or someone else accepts it.Your March 4, 1991 letter to me, while not clear,equivocate as to what job you are willing to accept.If you have a handicap which prevents you fromdoing certain functions, it needs to be identified by you,
and it needs to be medically verifiable to our satisfac-
tion. Should that be established, we remain willing to
explore avenues of reasonable accommodation. How-
ever, a bare representation that you are ``unable'' or
``can't'' perform certain necessary job functions is not
a solution.Having clarified these matters again, I understandthat you will report for the 2nd shift floor person posi-
tion on March 11, 1991.I am looking forward to starting with a clean slateon March 11. Both you annd I know our differences as
to past events will be resolved through the legal system.
I certainly do not intend to have those differences affect
our future working relationship. If you have any prob-
lem at work which you believe to be discriminatory or
retaliatory, I certainly hope you will immediately bringit to my attention and give me a fair opportunity to re-solve it.Sincerely,Olga ZachariasPersonnel ManagerUpon receiving Olga's March 5 letter, Gauger obtainedthree notes from her doctor and her chiropractor and brought
them in and gave them to Olga on Friday, March 8.The three notes read as follows:3±06±9161 ``S-Pt relates she has a new job that requires herto stack 30-35# boxes in stacks that are 4 deep. Pt does
fine with 1st 3 boxes but has difficulty straining with
4th box. Feels concerned with possible back strain and
possible damage to bladder region.I feel these concerns are legitimate for this patient.Note writtenÐSee copy.R. E. Christianson, M.D.March 6, 1991Europlast
Endeavor, WI 53930Re: Lucile GaugerI have advised Lucile that she is to limit her liftingto not over twenty (20) pounds when she has to place
items above mid chest heights. I have advised her par-
ticularly that she should not stack the 4th box in her
regular work.Sincerely,R. Duane Marshall, D.C.Lucile Gauger3/6/91RX
Lucile has reviewed her job with me. I do not feelshe is able to stack the boxes she is working greater
than a stack 3 boxes deep.Going higher than this could have a definite negativeimpact or [sic] her back.R. E. Christianson, M.D.Prior to receiving the three notes from Gauger, Olga hadnot had any conversations with her about lifting restrictions.
When she received them from Gauger, Olga told her she
would look them over and get back to her. She then showed
them to Pejskar who went over production to determine what
products were being produced at the time. He concluded that
with the restriction contained in the notes, Gauger could only
do about 40±80 percent of the work required of a floor per-
son which was mostly lifting.Pejskar's analysis of the demands of the position was doneover the weekend. By Monday he had concluded that award-
ing the position to Gauger would cause a major problem. She
could not do the job. He tried to contact Gauger's attorney
but was unable to do so. Finally, after waiting, in vain, to
hear from Gauger's attorney, it was decided to fill the posi- 361EUROPLAST, LTD.14Par. 5.tion with someone else because there was a deadline to meet.Parts had to be run.On Monday, March 11, about 11:40 a.m., Gauger firstcalled her attorney, then, at his instruction, called Olga to see
if she had the job. Olga, at that time, told Gauger that she
did not know, that she would have to talk further to her at-
torneys. That afternoon, Olga called Gauger back and told
her not to come to work, that she had nothing, at that time,
that Gauger could do. She also told her that if she were in-
terested in further employment, she should fill out an appli-
cation. Gauger did fill out an application but made further
efforts at obtaining employment with Respondent.On March 20, Gauger was placed under her doctor's care,to be hospitalized, for an injury she had incurred the pre-
vious January 25 due to a fall in the parking lot. From the
time of her accident until March 20, she had continued to
perform her duties as a machine operator. Gauger remained
on sick leave until May 29, 1990. Meanwhile when the ma-
chine operators' jobs were eliminated on March 30, Gauger
was one of the six operators laid off. She was not informed
of her layoff at the time because she was in the hospital re-
covering from surgery. Olga spoke with Gauger's nurse who
advised her not to tell Gauger, at that time, that she was per-
manently laid off for fear of upsetting her.On April 18, Gauger visited the plant to get some insur-ance papers filled out. While there, Olga informed her that
the job of machine operator had been eliminated. Gauger re-
plied that she had heard this and asked if she could have a
recommendation for employment. Olga complied and gave
her a favorable one. Olga advised Gauger to go right on un-
employment compensation as soon as she got off workman's
compensation.As noted earlier, Gauger filed a charge against Respondenton May 21 which was served on May 23. On the latter date,
Gauger called Olga and told her that as of May 29 she would
be released by her doctor to return to work. Olga advised
Gauger that, as she had already been told, her job had been
eliminated and there was no work available. She added, how-
ever, that if Gauger were interested in temporary employ-
ment, she should let her know.Two days later, Olga credibly memorialized her May 23conversation with Gauger in a letter dated May 25:Dear Lucile:This will confirm our telephone conversations ofMay 23, 1990. Based upon those conversations it is my
understanding that effective May 29, 1990, your doctor
has released you for work. Please forward that release,
or a copy thereof, to me for my records.As you are aware, due to automation all operator po-sitions have been eliminated as regular full-time posi-
tions. This change is intended to be permanent and
therefore your former job is no longer available.Europlast, Ltd. is utilizing persons to do operatorwork, but only on a temporary and irregular basis. As
I told you on May 23, 1990, such temporary work can
be made available to you, if you are interested. Your
response to me on May 23, 1990, was that you did not
know if you wanted the work. You offered me no ex-
planation as to why you would not want such work.If you are interested in this temporary employment,as it becomes available, please inform me, personally,no later than close of business on May 30, 1990. If Ido not hear from you by that date, I will assume you
have no interest in such employment.Outside of the temporary operator positions, there areno available positions at this time. Should you wish to
inquire again in the future, please call me.Finally, as to unemployment compensation, pleasefeel free to provide the government office with a copy
of this letter.Very truly yours,Olga ZachariasPersonnel ManagerAfter receiving Olga's letter, Gauger visited her attorneywho advised her to write Olga a letter ``due to her inaccura-
cies'' stating that she would accept either temporary or full-
time employment. In accordance with her attorney's instruc-
tions, Gauger wrote the folliwing letter:5±30±902:30 p.m.Dear Olga,After I talked to you I thought I had best send a let-ter stating that I am interested in temporary work or full
time work now or at later date.I want to correct you, by my notes on May 23, I didnot say that I did not know if I wanted the work, you
told me there was no work, when I asked you about my
Dr release to come back to work. You also told me I
was permanent laid off.Truly yoursLucile GaugerAlthough Gauger's notes were offered to support much ofher testimony on other subjects, none were offered to support
her testimony with regard to her conversation with Olga on
May 23.Analysis and ConclusionsThe complaint alleges14that Respondent, on December 15,1989, issued a written warning to Sigrid Laing and, on Feb-
ruary 23, 1990, issued a written warning to Lucile Gauger
because of their activities on behalf of the Union, and in vio-
lation of the Act.The facts outlined above clearly indicate that in the springof 1989 management was extremely concerned about defec-
tive parts being shipped to its most important customer. A
meeting was held with the employees during which this con-
cern was expressed and employees threatened with discipline
if they should permit defective parts to be shipped out in the
future. When, on October 11, Gauger failed to catch defec-
tive parts, she was given a verbal warning. At the time, the
Union was not yet on the scene.On December 15, 1989, Sigrid Laing received a writtenwarning and, on February 23, 1990, Lucile Gauger received
a similar warning, both for failing to catch defective parts.
I find the warnings were given in accordance with past prac- 362DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
15Par. 6.16Par. 7.17The date which actually appears in the complaint, October 23,1990, is clearly a typographical error.18If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.tice and for good cause and had nothing to do with the unionactivity of the alleged discriminatees.The complaint alleges15that Respondent failed to recallGauger and Laing, in accordance with seniority, as it had in
the past, because of their union activity. Respondent, how-
ever, through credited witnesses, fully explained why Gauger
and Laing were not recalled, strictly in accordance with se-
niority. I find the recall was determined by Respondent's
operational requirements and had nothing to do with the
union activities of Gauger and Laing.The complaint alleges16that Respondent, on or about May29, 1990, refused to recall Lucile Gauger to her former job
and/or discharged her because of her union activities. I find,
however, that Respondent refused to recall Gauger because,
with the restrictions contained in the notes from her doctors,
it was clear that she could not do the job. There is no evi-
dence that her union activities were a consideration.The complaint alleges that in October 198917Respondentrequired Laing to perform jobs requiring prolonged standing,
despite knowledge of a medical condition precluding this ac-
tivity; continued to require Laing to perform such duties until
her layoff on December 15, 1989; and constructively dis-
charged her by offering to recall her to work under the same
conditions.The facts of the case, fully outlined above, indicate thatLaing was removed from her ``most favored employee'' situ-
ation, and required to perform all of the duties of the ma-
chine operator's position, including floor duties, because the
other machine operators complained about her not doing her
share of the work. When the personnel manager describedLaing's duties to her doctor, he said that Laing could per-form them and, in fact, it would be good for her to do so.When Laing was recalled on January 11, 1990, neither herduties nor her restrictions were discussed. Since she was
working on light duty, under doctor's orders, before the lay-
off, and was still under those same orders when recalled, it
must be assumed that she would be performing light duty
upon her return. There is no evidence to the contrary. I find
that Laing informed Olga on January 11, that she quit and
that, in fact, she did so, and was not constructively dis-
charged.Having found that none of the allegations of violationscontained in the complaint are meritorious, I shall rec-
ommend that it be dismissed in its entirety.CONCLUSIONSOF
LAW1. Respondent is an employer within the meaning of Sec-tion 2(2) of the Act and is engaged in commerce within the
meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. The Respondent has not committed any of the unfairlabor practices alleged in the complaint.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended18ORDERThe complaint is dismissed in its entirety.